Citation Nr: 1044216	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for numbness of the 
fingers, to include as a manifestation/residual of a cold injury.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, 
and from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee,  that denied the Veteran's above noted claims.  The 
Board points out that, in that decision, the Veteran was also 
denied service connection for sinus problems (though he was 
granted service connection for a deviated nasal septum), and his 
left, as well as his right ankle, and initially filed a notice of 
disagreement as to those issues as well.  However, the Veteran 
indicated in his substantive appeal, received in August 2007, 
that he only wished to appeal the issues of his back, tinnitus, 
his right ankle, and his finger numbness; therefore the issues 
currently in appellate status are as listed above.

The Board notes that the issues of service connection for 
hearing loss, and for a non service connected pension, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that 
the Veteran does not have a back disorder related to service.

2.  The preponderance of the evidence of record indicates that 
the Veteran does not have a right ankle disability related to 
service.

3.  The preponderance of the evidence of record indicates that 
the Veteran does not have residual numbness of the fingers 
related to service.

4.  The preponderance of the evidence of record indicates that 
the Veteran does not have tinnitus related to service.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  A chronic disability manifested by numbness and tingling of 
the fingers was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in July 2006.  This letter informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  This letter also specifically informed the 
Veteran of the law as it pertains to effective dates.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and service records.  The Veteran has not indicated the 
existence of any other private or VA medical records that may 
substantiate his appeal.  Consequently, the duty to notify and 
assist has been satisfied in this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a back disability.  In 
this regard, the Board finds that the evidence does not show the 
existence of a chronic back disability in service.  The Veteran 
was seen twice in service with complaints of back pain.  In 
October 1986, the Veteran was seen with a reported history of one 
week of back pain after bending over.  The Veteran was not 
diagnosed with any back disability at that time, and a back spasm 
was specifically not found; the Veteran was advised to take 
aspirin for relief of his reported back pain.  The Veteran was 
seen in January 1987 with multiple complaints including a 
backache, but at that time, he was diagnosed with the flu and no 
back disability.  The Veteran was also seen in February 1987, 
with complaints of pulling his back on a "freefall ramp".  At 
that time he was found to have pulled muscles in his back and was 
diagnosed with a lumbar strain.  However, subsequent to that 
time, the Veteran's service medical records show no complaints 
of, or treatment for, any back disability, and the Veteran's 
December 1987 report of medical examination for enlistment into 
the reserves shows his back to be completely normal.  The 
earliest evidence of record showing any back disability is a 
January 2000 letter from a private physician, who indicates that 
the Veteran underwent a left L4-5 microdiscectomy for a large 
left L4-5 disc herniation in January 1994.  The surgery was 
uncomplicated and uneventful, without complications, and the 
Veteran was released from this physician's care in June 1994.  
This examiner does not in any way relate that disc herniation to 
service.

Thus, while the Veteran had two acute episodes of back pain in 
service, and was found to have a lumbosacral strain at one time, 
as a December 1987 report of medical examination found no 
evidence of any back disability, the Board finds those episodes 
of back pain in service to be acute and transitory, apparently 
resolving without residuals.  The Board has considered the 
Veteran's complaints of back pain since service, and does not 
necessarily dispute them, however, as there is no evidence of 
record showing any back disability from the Veteran's separation 
in May 1987 until June 1994, seven years after the Veteran's 
separation from service, and as no medical evidence has been 
presented showing that his current back disability is related to 
service, the Board finds that the preponderance of the evidence 
of record is against the claim.

The Board points out that a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide a claim, 
but (a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the Veteran suffered an event, 
injury, or disease during service; and (c) indicates that the 
claimed disability may be associated with the established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2004); see Charles v. Principi, 16 Vet. App. 370 (2002).  While 
the Veteran has a current back disability, his episodes of back 
pain in service were acute, with no evidence of a chronic 
disability, and as noted above, no medical evidence has been 
provided linking the Veteran's current back disability to 
service; therefore, the Board does not find that a remand for the 
scheduling of an examination is necessary.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a right ankle disability.  
In this regard, while the Veteran has stated he injured his right 
ankle "playing ball" in service, there is simply no evidence of 
record showing that the Veteran has, at any time during or 
subsequent to service, been diagnosed with any right ankle 
disability.  The Veteran's service medical records, including a 
December 1987 report of medical examination for enlistment into 
the reserves, are negative for complaints of, or treatment for, 
any right ankle disability.  None of the Veteran's current VA 
treatment records show any complaint of, or treatment for, any 
right ankle disability.  The Veteran has not identified any other 
outstanding treatment records which may show any current ankle 
disability which might be related to service.  Incumbent on a 
grant of service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
medical evidence having been presented which shows any current 
right ankle disability, the Board finds that the preponderance of 
the medical evidence of record is against a grant of service 
connection for a right ankle disability.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for numbness of the fingers.  
In this regard, the evidence does not show any current disability 
related to numbness/tingling of the fingers.  The Veteran was 
seen once, in service, in February 1983, with complaints of 
finger tingling after being outside for an hour, while wearing 
gloves.  The Veteran's hands were examined and found to be warm, 
with normal coloration, and blanched well, with full range of 
motion.  The Veteran was found to have questionable cold 
exposure, versus a finding of secondary gain.  The Veteran was 
told to return to the clinic as needed.  Subsequent to that time, 
the Veteran was not seen again for complaints of, or treatment 
for, any finger or hand disability, and the Veteran's December 
1987 report of medical examination for reserve service did not 
find any hand or finger disability.  The Veteran's current 
treatment records as well show no further complaints of, or 
treatment for, any hand or finger disability.  While the Veteran 
was seen once in service for complaints of hand numbness, as he 
was not seen again for this issue, the Board finds that it was 
acute and transitory.  And as the Veteran currently has no 
diagnosis of any hand disability, or even any mention in his 
current treatment records of complaints of finger numbness, the 
Board finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for tinnitus.  In 
this regard, the Board notes that the evidence of record does not 
show any link between the Veteran's current reported tinnitus and 
service.  The Veteran's service medical records show no complaint 
of, or treatment for, hearing loss, tinnitus, or any form of 
acoustic trauma in service.  The Veteran's December 1987 report 
of medical examination for enlistment in the reserve service also 
shows no complaints of, or treatment for, any hearing loss or 
tinnitus, and shows a then current normal level of hearing.  The 
more recent evidence of record does not show any complaint of 
tinnitus until an outpatient treatment report dated September 
2006, nineteen years after the Veteran's separation from service.  
At that time, the Veteran was found to have a normal hearing in 
each ear through 4000 Hz.  The examiner did not relate the 
Veteran's reported tinnitus to service, or any acoustic trauma in 
service.  While the Veteran has testified that it is his belief 
that years of exposure to weapon fire and training around 
artillery and heavy vehicles caused him to have tinnitus, the 
Board does not find the Veteran's assertions to be credible in 
light of the above noted evidence, that the Veteran currently has 
a normal level of hearing, no evidence of exposure to acoustic 
trauma in service, no medical findings linking his current 
reports of tinnitus to service, and no diagnosis of tinnitus 
until many years after service.  As such, the Board finds that 
the preponderance of the evidence of record is against a grant of 
service connection for this condition as well.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for a back disorder is denied

Entitlement to service connection for a right ankle disability is 
denied.

Entitlement to service connection for numbness of the fingers, to 
include as a manifestation/residual of a cold injury, is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


